Field, J.
The writ is dated March 15, 1888. The excep tions recite that “the demandant offered evidence tending ti prove that about the year 1860 a fence was erected as a boun dary line between said lots Nos. 3 and 4; that thereafterwardc. said fence existed more than twenty years continuously, anc was once rebuilt by the owner of lot No. 3 ; that said fence wa* upon the line claimed by the demandant to be the true boun dary line between said lots Nos. 3 and 4, and that from and aftei about 1860 the demanded premises had been used and occupied by her grantors and herself, owners of lot No. 4, for more than twenty years continuously, openly, adversely, and under a claim of right.” This was evidence, not only that the line of the fence was the true boundary line, but evidence of title in the demand-ant up to the line of the fence acquired by adverse possession. Samuels v. Borrowscale, 104 Mass. 207. Coyle v. Cleary, 116 Mass. 208. Johnson v. Bean, 119 Mass. 271.
The deeds of neither party refer to the Mason plan, or the stone bound, or the fence on Walnut Street, and therefore these are not monuments in the legal sense. The evidence concerning these was evidence for the jury, in connection with other evidence, upon the position of the original boundary line between the lots, and whatever the position of that line was, or *302was found to be, there is nothing in the exceptions which should prevent the jury from finding that the demandant had acquired title by adverse possession up to the line of the fence, if they believed her evidence. The requests for rulings are somewhat obscure, but, as we understand them, they ought not to have been given, and no error is shown in the instructions given.

¡Exceptions overruled.